EXHIBIT 10.1 U.S. REVOLVING CREDIT AGREEMENT Dated as of October 10, 2008 Among HALLIBURTON COMPANY as Borrower, THE ISSUING BANKS NAMED HEREIN as Issuing Banks, THE BANKS NAMED HEREIN as Banks, and HSBC BANK (USA) N.A. as Administrative Agent, CITIBANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC as Co-Syndication Agents Sole Arranger and Book Manager: HSBC SECURITIES (USA) INC. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Certain Defined Terms 1 Section 1.02 Computation of Time Per 12 Section 1.03 Accounting Terms; GAAP 12 Section 1.04 Miscellaneous 12 Section 1.05 Ratings 12 ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES Section 2.01 The Revolving Credit Advances 12 Section 2.02 Making the Revolving Credit Advances 13 Section 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit 14 Section 2.04 Fees 16 Section 2.05 Reduction of Commitments 17 Section 2.06 Repayment of Advances; Required Cash Collateral 17 Section 2.07 Interest 19 Section 2.08 Additional Interest on Eurodollar Rate Advances 19 Section 2.09 Interest Rate Determination 20 Section 2.10 Optional Prepayments 21 Section 2.11 Payments and Computations 21 Section 2.12 Increased Costs and Capital Requirements 22 Section 2.13 Taxes 23 Section 2.14 Sharing of Payments, Etc 25 Section 2.15 Illegality 26 Section 2.16 Conversion of Advances 26 Section 2.17 Replacement or Removal of Bank 27 Section 2.18 Evidence of Indebtedness 28 Section 2.19 Increase in the Aggregate Revolving Credit Commitments 28 Section 2.20 [Intentionally deleted.] 28 Section 2.21 [Intentionally deleted.] 28 Section 2.22 Change in Control 28 ARTICLE III CONDITIONS OF LENDING Section 3.01 Conditions Precedent to Effectiveness 30 Section 3.02 Conditions Precedent to Each Revolving Credit Advance and Each Issuance, Renewal and Increase of Each Letter of Credit 31 Section 3.03 Determinations Under Section 3.01 32 ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.01 Representations and Warranties of the Borrower 32 ARTICLE V COVENANTS OF THE BORROWER Section 5.01 Affirmative Covenants 34 Section 5.02 Negative Covenants 37 ARTICLE VI EVENTS OF DEFAULT Section 6.01 Events of Default 39 Section 6.02 Actions in Respect of the Letters of Credit upon Default 41 ARTICLE VII THE AGENT Section 7.01 Authorization and Action 42 Section 7.02 Agent's Reliance, Etc 42 Section 7.03 The Agent and its Affiliates 42 Section 7.04 Bank Credit Decision 43 Section 7.05 Indemnification 43 Section 7.06 Successor Agent 43 Section 7.07 Arranger, Co-Syndication Agents 44 ARTICLE VIII MISCELLANEOUS Section 8.01 Amendments, Etc 44 Section 8.02 Notices, Etc 44 Section 8.03 No Waiver; Remedies 46 Section 8.04 Expenses and Taxes; Compensation 46 Section 8.05 Right of Set-Off 47 Section 8.06 Limitation and Adjustment of Interest 47 Section 8.07 Binding Effect 48 Section 8.08 Assignments and Participations 49 Section 8.09 No Liability of Issuing Banks 51 Section 8.10 Execution in Counterparts 51 Section 8.11 Judgment 51 Section 8.12 Governing Law 52 Section 8.13 Jurisdiction; Damages 52 Section 8.14 Confidentiality 52 Section 8.15 Patriot Act Notice 53 Section 8.16 Waiver of Jury Trial 53 ANNEX Annex A SCHEDULES Schedule I-Commitments Schedule II-Bank Information Schedule 5.02(a)Certain Existing Indebtedness EXHIBITS Exhibit A-Form of Note Exhibit B-1-Form of Notice of Revolving Credit Borrowing Exhibit B-2-Form of Notice of Issuance and Application for Letter of Credit Exhibit C-1-Form of Opinion of Bruce A. Metzinger Exhibit C-2-Form of Opinion of Counsel to the Borrower Exhibit D-Form of Assignment and Acceptance REVOLVING CREDIT AGREEMENT Dated as of October 10, 2008 Halliburton Company, a Delaware corporation (the "Borrower"), the lenders party hereto and HSBC Bank (USA) N.A. ("HSBC"), as Agent hereunder, agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01Certain Defined Terms.As used in this Agreement, the terms "Borrower" and "HSBC" shall have the meanings set forth above and the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): "Additional Change in Control Commitment Banks" has the meaning specified in Section 2.22(e). "Additional Commitment Bank" has the meaning specified in Section 2.19. "Additional Credit Condition" exists on any date if, and only if, both (I) no "Default" (as such term is defined in the Existing Agreement) exists on such date and no "Event of Default" (as such term is defined in the Existing Agreement) exists on such date and (II) (a) the sum of (i) the aggregate principal amount of all "Revolving Credit Advances" and "Letter of Credit Advances" (as such terms are defined in the Existing Agreement) outstanding on such date plus (ii) the aggregate "Available Amount" (as such term is defined in the Existing Agreement) of all "Letters of Credit" (as such term is defined in the Existing Agreement) outstanding on such date equals (b) the greater of (1) $1,200,000,000 less the portion as of such date of the "Revolving Credit Commitments" (as such term is defined in the Existing Agreement) that (x) prior to such date, the Borrower has properly requested to borrow under the Existing Agreement, (y) the Borrower was entitled pursuant to the Existing Agreement to have had funded before such date, and (z) has not been funded by a "Bank" (as such term is defined in the Existing Agreement) under the Existing Agreement (the "Defaulting Lender Amount") or (2) the aggregate "Revolving Credit Commitments" (as such term is defined in the Existing Agreement) at such date less the Defaulting Lender Amount at such date. "Advance" means a Revolving Credit Advance under Section 2.01 or a Letter of Credit Advance under Section 2.03 and refers to a Base Rate Advance or a Eurodollar Rate Advance. "Affected Bank" has the meaning specified in Section 2.15. "Affiliate" means, as to any Person, any other Person that, directly or indirectly, controls, is controlled by or is under common control with such Person or any Subsidiary of such Person. "Agent" or "Administrative Agent" means HSBC solely in its capacity as Agent pursuant to Article VII and any successor in such capacity pursuant to Section 7.06. "Agent's Account" means the account of the Agent maintained by the Agent with HSBC Bank at its office at 1 HSBC Center – 26th Floor,
